DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 4, 8-11, 13, 17-19, 22, 24, and 29-31 are cancelled.  Claims 1-3, 5-7, 12, 14-16, 20-21, 23 and 25-28 are pending where claim 1 has been amended and claim 15 has been erroneously marked as amended.
Status of Previous Rejections
The previous 35 USC § 102/103 rejections over US 2014/0242414 A1 to Minami and § 103 rejections of the claims over US 2013/0071687 to Takagi et al. have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims over US 2014/0242414 A1 to Minami and US 2009/0238713 to Kinugasa et al have been maintained.
Claim Objections
Claim 26 objected to because of the following informalities:  
Claim 26 recites the limitation “the final yield strength is from 700 to 1000 MP” instead of “the final yield strength is from 700 to 1000 MPa.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 12, 14-16, 20-21, 23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 1 (from which claims 2, 3, 5-7, 12, 14-16, 20-21, 23 and 25-28 depend) recites the limitation, “the cold rolled, coated steel sheet having an initial hole expansion, an initial yield strength… an initial tensile strength and an initial total elongation prior to post batch annealing; and a final hole expansion, a final yield strength, a final tensile strength and a final total elongation after post batch annealing the cold rolled, coated steel sheet, the final hole expansion being at least 80% greater than the initial hole expansion… and the final yield strength being at least 40% greater than the initial yield strength.”  This limitation is indefinite because the limitation recites a change in properties that occurs during the process of making instead of setting forth definite measurable properties of the final product.  A difference between a property over the course of producing a product is not something that can be measured in the final product.  Thus, while the instantly claimed final values for final yield strength, final tensile strength, and hole expansion ratios are definite measurable properties which are accorded patentable weight, the difference between an initial value and final value for these properties appears to be describing changes that occur during a production process of the steel sheet and are indefinite because the difference between initial and final values for these properties does not appear to imply any defined structural properties to the claimed steel sheet.
Claims 5-7 and 12, are indefinite for the same reasons.
Additionally, instant claim 1 recites a final elongation but does not recite a value for the final total elongation, rendering the total elongation indefinite and the scope of the claims indefinite.
Claim Rejections - 35 USC § 112 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instnat claim 26 recites the limitation “the final yield strength is from 700 to 1000 MP [sic]
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 12, 14-16, 20-21, 23 and 25-28 is/are rejected under 35 U.S.C. 103 as obvious over US 2014/0242414 A1 to Minami (cited by applicant in IDS).
Regarding claims 1, 20, 21, 25 and 26, Minami discloses a cold rolled, coated and post annealed steel sheet overlapping the instantly claimed composition as follows: (Minami, abstract, para [0093-0138], Examples para [0194-0241], Table 1-2), which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Minami wt%
Lies within?
C
0.15-0.25
0.075-0.300
Yes
Mn
2-2.5
1.30-3.50
Yes
Si
1.5-2.5
0.30-2.50
Yes
Al
0.05-1.0
0.080-1.500
Yes
Mo + Cr
0.2-0.5
Mo: optionally 0.01-1.00
Cr: optionally 0.01-2.00
Yes

balance
Balance
Yes


Wherein there is a zinc or zinc alloy coating on said cold rolled steel sheet; said coated steel sheet having been formed by cold rolling, zinc coating the cold rolled sheet and annealing said steel sheet after application of said zinc coating said annealing being performed at a temperature of 350 to 450 °C (Minami, abstract, Examples para [0194-0241]), wherein the steel has a tensile strength of 900 MPa or more, elongation of at least 10%, and hole expansion limit of 20% or more (Minami, para [0218]), overlapping the instantly claimed ranges, and specific examples lying within the instantly claimed yield strength, tensile strength, elongation and hole expansion ratio ranges, such as steel 42-K which has a yield strength of 827 MPa, tensile strength of 1320 MPa, elongation of 17% and hole expansion ratio of 70%  (Minami, Table 16, steel 42-K), lying within the instantly claimed ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Minami including the instantly claimed because Minami discloses the same utility throughout the disclosed ranges.
Regarding the limitations of claim 1 of “after post batch annealing the cold rolled, coated steel sheet at a temperature between 150-650 °C,” and “the cold rolled, coated steel sheet having an initial hole expansion of less than 10%, an initial yield strength and an initial total elongation prior to post batch annealing; and a final hole expansion, a final yield strength and a final total elongation after post batch annealing the cold rolled, coated steel sheet, the final hole expansion being at least 80% greater than the initial hole expansion, and the final yield strength being at least 40% greater than the initial yield strength,”  the latter limitation is indefinite as set forth above, with both limitations appearing to be product-by-process claims with the latter limitation to be product-by-process limitation in that the 
Regarding the limitation “a final hole expansion, a final yield strength and a final total elongation after post batch annealing the cold rolled, coated steel sheet, the final hole expansion being at least 80% greater than the initial hole expansion, and the final yield strength being at least 40% greater than the initial yield strength,” this limitation is indefinite as set forth above.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Minami would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition and microstructure.  
Regarding claims 2 and 3, Minami discloses annealing being performed at a temperature of 350 to 450 °C (Minami, abstract, Examples para [0194-0241]). The lower limit of 350 °C lies within the instantly claimed ranges.

Regarding claims 14-16, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the steel of Minami appears to be either identical or only slightly different than the structure and composition of the instantly claimed steel sheet. 
Regarding claims 23, 25 and 28, Minami discloses that he microstructure contains 10-75% ferrite, 10-50% of bainite or bainitic ferrite, 10% or less of tempered martensite, 15% or less of fresh martensite and 5-20% of retained austenite with additional structure being optional and not required by Minami (Minami, para [0045-0046, 0071-0092]). The retained austenite is present with the fresh martensite (Minami, para [0091]), suggesting that the retained austenite is present as MA islands, overlapping the instantly claimed ranges.
Claim(s) 1-3, 5-7, 12, 14-16, 20-21, 23 and 25-28 is/are rejected under 35 U.S.C. 103 as obvious over US 2009/0238713 to Kinugasa et al.
Regarding claims 1 and 25-27, Kinugasa discloses a cold rolled, coated and post batch annealed steel sheet overlapping the instantly claimed composition as follows (Kinugasa, abstract, para [0081-0131]):
Element
Claimed wt%
Kinugasa wt%
Overlaps?
C
0.15-0.25
0.10-0.25
Yes
Mn
2-2.5
1.0-3.5
Yes
Si
1.5-2.5
1.0-3.0
Yes
Al
0.05-1.0
>0-1.5
Yes
Mo + Cr
0.2-0.5
Mo: >0-1.0
Cr: 0.003-2.0
Yes
Fe
balance
Balance
Yes


Wherein there is a zinc or zinc alloy coating on said cold rolled steel sheet (Kingusa, para [0129]); a microstructure of the steel sheet consists of martensite, bainitic ferrite and residual austenite  (Kingusa, para [0177-180]), and the steel sheet has a tensile strength of 980 MPa or more (Kingusa, para [0001-0018]) with exemplary tensile strength ranging from 994 MPa to 1590 MPa   and an elongation of 10% or more (Kingusa, para [0289]) with exemplary elongations ranging from 10 to 18%, overlapping the instantly claimed ranges (Kingusa, para [0177-0230], Examples, para [0232-0314], Tables 1-12).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kinugasa including the instantly claimed because Kinugasa discloses the same utility throughout the disclosed ranges.

Regarding the instantly claimed yield strength and hole expansion ratio of instant claims 1 and 26, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Kinugasa would be expected to 
Regarding claims 2 and 3, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the steel of Kinugasa appears to be either identical or only slightly different than the structure and composition of the instantly claimed steel sheet.
Regarding the limitations of instant claims 5-7 and 12, these limitations are indefinite for the reasons set forth above. Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Kinugasa would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition and microstructure.  
Regarding claims 14-16, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable 
Regarding the instantly claimed yield strength of instant claim 20, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Kinugasa would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition and microstructure.  
Regarding claim 21, Kinugasa discloses an elongation of 10% or more with exemplary elongations ranging from 10 to 18%, overlapping the instantly claimed ranges.
Regarding claims 23 and 28, the steel of Kinugasa contains 85-99% bainitic ferrite and martensite in total, with the remainder comprising residual austenite finely dispersed within the martensitic structure, i.e. as MA islands, with other structures being optional (Kinugasa, para [0177-0182]),  overlapping the instantly claimed ranges
Regarding claim 25, the steel sheet of Kinugasa has a tensile strength of 980 MPa or more with exemplary tensile strength ranging from 994 MPa to 1590 MPa, overlapping the instantly claimed ranges.



Double Patenting
Claims 1-3, 5-7, 12, 14-16, 20-21, 23 and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following copending Application Nos:
15/316600
16/064513
16/064545
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applications recite cold rolled, coated and post annealed steel sheets with compositions overlapping that of the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of the copending applications including the instantly claimed because the copending applications discloses the same utility throughout the disclosed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive.
Applicant argues that instant claim 1 as amended is definite.  This is not found persuasive for the reasons set forth above in the instant 35 USC 112 rejections of the claims.
Applicant argues that the instant claims are patentable over Minami because the specific examples of Minami are outside of the instantly claimed ranges.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill 
Applicant argues that the steels of Minami are not post batch annealed, and thus would not possess the instantly claimed properties.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.
Applicant argues that the carbon content of Kinugasa is outside of the instantly claimed ranges.  This is not found persuasive because Kinugasa discloses a carbon content of 0.10-0.25% by weight (Kinugasa, para [0086-0087]), overlapping the instantly claimed range.
Applicant argues that Kinugasa does not relate to zinc coated steel sheet.  This is not found persuasive because Kinugasa discloses there may be a zinc or zinc alloy coating on said cold rolled steel sheet (Kingusa, para [0129]).
Applicant argues the instant claims are patentable over Kinugasa because Kinugasa is silent as to a hole expansion ratio.  This is not found persuasive because regarding the instantly claimed hole expansion ratio, when the structure recited in the reference is substantially identical to that of the .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736